 


109 HR 3012 IH: Volunteer Firefighters’ Protection Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3012 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income health care subsidy payments made to employers by local governments on behalf of volunteer firefighters. 
 
 
1.Short titleThis Act may be cited as the Volunteer Firefighters’ Protection Act of 2005. 
2.Exclusion of health care subsidy payments made on behalf of volunteer firefighters 
(a)General rulePart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Health care subsidy payments made on behalf of volunteer firefighters 
(a)General ruleIn the case of an employer, gross income does not include amounts received in a taxable year as a qualified health care subsidy payment. 
(b)Qualified health care subsidy paymentFor purposes of subsection (a), the term qualified health care subsidy payment means a payment which— 
(1)is made by a political subdivision of a State to the taxpayer under a qualified volunteer firefighter agreement, and 
(2)does not exceed the aggregate of the applicable premiums (within the meaning of section 4980B(f)(4)) for insurance which constitutes medical care (as defined in section 213(d)) for the employees of such taxpayer who are qualified volunteer firefighters, their spouses, and dependents. 
(c)Qualified volunteer firefighter agreementThe term qualified volunteer firefighter agreement means an agreement entered into between the taxpayer and a political subdivision of a State under which— 
(1)the taxpayer allows the employees who are qualified volunteer firefighters to be on call while at work for the taxpayer for such hours as the taxpayer and employees may agree, and 
(2)the taxpayer agrees not to demote or fire any such employee as a result of work missed under such agreement. 
(d)Qualified volunteer firefighterFor purposes of this section, the term qualified volunteer firefighter means an individual who, at all times during the taxable year, with respect to firefighting qualifications is a member in good standing of a qualified volunteer fire department (as defined in section 150(e)).. 
(b)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item: 
 

Sec. 139B. Health care subsidy payments made on behalf of volunteer firefighters . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
